United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 25, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-41077
                        Conference Calendar




JON RAYMOND CARRIGAN,

                                    Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 5:05-CV-76
                       --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Jon Raymond Carrigan, federal prisoner # 26552-177, has

filed a request for a certificate of probable cause, which is now

known as a certificate of appealability (COA), to appeal the

district court’s dismissal of his 28 U.S.C. § 2241 petition.

Carrigan challenges his conviction and sentence for conspiracy to

possess pseudoephedrine with the intent to manufacture

methamphetamine.   The district court dismissed the petition

because Carrigan did not qualify to proceed under the “savings

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41077
                                 -2-

clause” of 28 U.S.C. § 2255.    Because Carrigan is a federal

prisoner seeking to proceed under § 2241, he is not required to

obtain a COA.    See Jeffers v. Chandler, 253 F.3d 827, 830 (5th

Cir. 2001).

     Carrigan does not address the basis for the district court’s

conclusion that his § 2241 petition should be dismissed.

Although pro se briefs are liberally construed, even pro se

litigants must brief arguments to preserve them.    Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).   Because Carrigan

has not addressed the basis for the district court’s dismissal of

his § 2241 petition, he has abandoned any argument that the

district court erred when it dismissed his § 2241 petition for

lack of jurisdiction.    See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     AFFIRMED.